United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq. for the appellant
Office of Solicitor, for the Director

Docket No. 13-1229
Issued: November 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2013 appellant, through his attorney, filed a timely appeal of the March 15,
2013 decision of the Office of Workers’ Compensation Programs (OWCP), which denied his
claim for an occupational disease. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an occupational disease in the performance of duty.
FACTUAL HISTORY
On May 5, 2011 appellant then a 41-year-old mail processing clerk, filed a Form CA-2,
occupational disease, alleging that he developed aches and pain in his ankle, knees, foot, thighs
1

5 U.S.C. §§ 8101-8193.

and legs. He became aware of his condition and realized that it was causally related to his
employment on April 26, 2011. Appellant did not stop work.2
Appellant was treated by Dr. Subena Tilley, a Board-certified family practitioner, who
submitted prescription notes dated April 29 to May 5, 2011, noting that he was unable to work
due to a medical illness and was disabled from April 29 to June 10, 2011.
On May 18, 2011 OWCP advised appellant of the type of evidence needed to establish
his claim. It particularly requested that he submit a physician’s reasoned opinion addressing the
relationship of his claimed condition and specific work factors.
Appellant submitted reports dated April 26 and June 10, 2011 from Dr. Charan K. Singh,
a Board-certified neurologist, who treated him for longstanding chronic neck, shoulder and arm
pain related to a workers’ compensation claim. He reported initially having low back pain on
April 26, 2011 while assisting a patron at the customer service window. Appellant slid a
package across the lane and suddenly experienced severe pain that radiated from his low back to
his buttocks and legs with swelling in the ankles. He noted that due to the knee and ankle pain
he was unable to stand and remained off work from April 26 to June 9, 2011. Dr. Singh advised
that an x-ray of the lumbar spine and both knees was normal. Appellant noted limited range of
motion of the back, muscle spasm, increased lordosis and intact strength with no atrophy or
sensory deficit. Dr. Singh diagnosed low back pain with muscle tension and sprain, bilateral
sciatica pain and ankle swelling bilaterally and knee pain. On June 10, 2011 he opined that it
appeared that, due to the strain at work with sudden movement that may have jarred the low
back, appellant developed low back pain radiating down into the sciatic distribution.
On June 29, 2011 OWCP denied the claim on the grounds that the medical evidence was
insufficient to establish that appellant’s claimed conditions were causally related to work events.
Appellant requested an oral hearing, which was held on October 26, 2011. He submitted
a July 18, 2011 report from Dr. Singh who related appellant’s complaints of aches, pain in his
ankle, foot, thighs and legs since he was required to stand, walk and help customers as a window
and lobby clerk. Dr. Singh noted that appellant was a lobby clerk intermittently since 2006 but
performed the job more regularly for six hours a day since 2008. Appellant spent six hours a day
on his feet walking on a pavement floor. Dr. Singh noted a direct causal relationship between
the amount of walking and standing that appellant did and the onset of his symptoms. He noted
that the new onset of bilateral leg pain specifically in the knees, ankles, shins, feet and calves
was due to the cumulative process of standing and walking six hours a day while being a lobby
and window clerk.
In a November 10, 2011 report, Dr. Singh noted an onset of appellant’s injury on
April 26, 2011. He again noted that appellant was working a six-hour-a-day job, which entailed
standing and walking for six hours while working the window and lobby as a customer clerk.
Appellant reported that his pain increased on April 26, 2011, radiating down the buttocks into the
knees and ankle along with significant swelling in the knees and ankles. Dr. Singh diagnosed
2

The record indicates that appellant has other accepted claims pertaining to his neck, back and arms. These
claims are not before the Board on the current appeal.

2

bilateral lower extremity pain, bilateral knee, ankle and joint swelling. He noted that a recent
electromyogram revealed mild left axonal tibial neuropathy and left mild L5 radiculopathy.
Dr. Singh noted that appellant continued to have significant symptoms in his feet, knees and legs,
which was the result of repetitive standing.
In a January 4, 2012 decision, an OWCP hearing representative vacated the June 29,
2011 decision and remanded the case for further medical development. He found that there was
prima facie evidence of causal relationship between the diagnosed knee and ankle conditions and
appellant’s work duties, which required further development.
On January 24, 2012 OWCP referred appellant for a second opinion to Dr. Juoon-Kin K
Fong, a Board-certified orthopedic surgeon. It provided Dr. Fong with appellant’s medical
records, a statement of accepted facts and a detailed description of his employment duties.
In a February 22, 2012 report, Dr. Fong noted reviewing the records provided, stated
appellant’s history and examined him. Appellant displayed significant pain mannerisms
including holding his back with his left hand while using a cane, walking in a stooped manner,
with significant moaning and crying out in pain with movements. He was unable to heel and toe
walk and indicated that he could not ascend the foot stool to sit on the examining table. Dr. Fong
noted limited range of motion of the lumbar spine done with moaning and crying, muscle
guarding without spasm of the paralumbar muscles, normal reversal lumbar lordosis, no true
sacral-iliac lumbar or gluteal notch tenderness on palpation with howling pain when the back
was touched. Straight leg raises were negative in the seated position while deep tendon reflexes
were equal bilaterally for the knees and ankles. Sensory testing was unremarkable to pinprick
and light touch for both lower extremities, there was no effusion of the knees or ankles, motor
testing for the lower extremities revealed nonfunctioning giving way that was inconsistent on
repetitive testing. Dr. Fong diagnosed chronic lumbalgia superimposed on lumbar spondylosis,
chronic pain syndrome and possible rheumatoid disease. He noted that he could not diagnose
any lower extremity condition related to an orthopedic condition as his history and presentation
were unusual as appellant exhibited extensive pain-magnification behavior in the absence of any
objective findings involving the legs. Dr. Fong thought it was possible that appellant aggravated
his previous back condition leading to sciatic-type symptoms to the lower extremities and
indicated that rheumatoid arthritis or another autoimmune disorder could be the cause of his
symptoms none of which are work related. He noted that the only diagnoses related to
appellant’s work would have been the aggravation of the previous back issue. Dr. Fong noted
that appellant appeared to be incapacitated by his pain but there were no objective findings of
disability on examination. From an objective standpoint, six to eight weeks was a reasonable
time of total disability for a severe exacerbation of back pain. In a February 22, 2012 work
capacity evaluation, Dr. Fong diagnosed lumbalgia and advised that appellant could not stand or
walk for long periods of time but could work four to six hours per day with restrictions.
On March 8, 2012 OWCP requested that Dr. Fong clarify what diagnosed conditions
were aggravated by the prior back injury and, if the aggravation was temporary, when would it
have ceased. In a March 16, 2012 supplemental report, Dr. Fong indicated that the aggravated
condition was lumbar spondylosis and indicated that “admittedly, the only reason this is given as
a diagnosis is the history provided by the claimant of his previous physician … allegedly telling
him that he had ‘bad discs.’” He indicated that there were no medical records provided that

3

substantiated previous back problems. Dr. Fong noted that the expected temporary total
disability from this type of exacerbation would be six to eight weeks.
In an April 17, 2012 decision, OWCP denied appellant’s claim. It found that the weight
of the evidence rested with Dr. Fong who found no basis to support the existence of a medical
condition which was aggravated by factors of employment.
Appellant requested an oral hearing which was held on August 14, 2012. He submitted a
December 22, 2010 magnetic resonance imaging scan of the lumbar spine, which revealed a
central bulge at C5-6 with mild anterior indentation of the cord and bony and disc changes at
other levels without focal disc protrusion, cord compression or central foraminal stenosis.
Reports from Dr. Singh dated February 10 and May 15, 2012 noted treating appellant for pain
radiating from the buttocks to the knees and ankles with associated swelling of the knees and
ankles. He diagnosed pain in the soft tissues of the limb, myalgia and myositis, lumbago,
chronic pain syndrome and effusion of the joints multiple sites. Appellant reported the pain in
the knees, ankles and feet when he was standing and walking, while a customer service/lobby
clerk, and opined that there was a causal relationship between the amount of walking and
standing he performed and the onset of his symptoms. In a September 10, 2012 report, Dr. Singh
related appellant’s reported history of performing his work duties on a concrete floor, throwing
parcels up to 70 pounds, casing flats, casing letters, stamping letters and parcels, counting
money, writing final notices, certificate letters and parcels and standing and walking 8 to 10
hours a day on a concrete floor. Appellant reported that, on April 26, 2011, while working on
the customer service window, he slid a package across a lane and suddenly had low back pain
with muscle strain radiating into the thighs, knees and ankles. Dr. Singh diagnosed pain in the
soft tissues of the limb, myalgia and myositis, lumbago, chronic pain syndrome and effusion of
the joint. He noted that he had no further treatment options for appellant.
In a decision dated November 5, 2012, an OWCP hearing representative affirmed the
April 17, 2012 decision.
On December 27, 2012 appellant requested a review of the written record. He submitted
a November 9, 2011 x-ray of the left forearm, which revealed no abnormalities. In a
December 31, 2012 decision, OWCP denied appellant’s request for a review of the written
record as he had previously requested reconsideration on the same issue. It also denied a
discretionary review noting that the matter could be further pursued through the reconsideration
process.3
Appellant requested reconsideration and submitted a report from Dr. Singh dated
September 10, 2012, previously of record.
In a decision dated March 15, 2013, OWCP denied modification of the decision dated
November 5, 2012.

3

Appellant did not appeal this decision.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim. When an employee claims that he or she sustained an
injury in the performance of duty, he or she must submit sufficient evidence to establish that he
or she experienced a specific event, incident or exposure occurring at the time, place and in the
manner alleged. Appellant must also establish that such event, incident or exposure caused an
injury.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5
ANALYSIS
It is not disputed that appellant’s duties as mail processing clerk included standing and
walking on the floor of the employing establishment assisting customers. It is also not disputed
that he has been diagnosed with several medical conditions in connection with this claim.
However, appellant has not submitted sufficient medical evidence to establish that any of these
conditions are causally related to specific employment factors or conditions.
Appellant submitted reports from Dr. Singh dated April 26 and June 10, 2011, who
treated him for low back pain with bilateral sciatica radiation. He reported that on April 26,
2011 he was assisting a patron at the customer service window when he slid a package across the
lane and suddenly had severe pain that radiated from his low back to his buttocks and legs and
his ankles were swollen. Dr. Singh diagnosed low back pain with muscle tension and sprain,
sciatica pain, ankle swelling bilaterally and knee pain. He noted that appellant was disabled
from work from April 26 to June 9, 2011. In reports dated July 18 and November 10, 2011,
4

See generally John J. Carlone, 41 ECAB 354 (1989); Elaine Pendleton, 40 ECAB 1143 (1989). See Walter D.
Morehead, 31 ECAB 188, 194 (1979) (occupational disease or illness); Max Haber, 19 ECAB 243, 247 (1967)
(traumatic injury).
5

Solomon Polen, 51 ECAB 341 (2000).

5

Dr. Singh noted that appellant was a lobby clerk who spent six hours a day on his feet and opined
that there was a direct causation between the prolonged walking and standing and the pain and
swelling causing disability on April 26, 2011. He noted the new onset of bilateral leg pain
specifically in the knees, ankles, shins, feet and calves due to the cumulative process of standing
and walking six hours a day while working as a lobby clerk and window clerk. Although,
Dr. Singh supported causal relationship, he did not provide medical rationale explaining the basis
of his conclusion opinion regarding the causal relationship between appellant’s knee, ankle, shin
pain and swelling and work factors.6 He did not explain the process by which prolonged walking
and standing would cause or aggravate the diagnosed conditions why such conditions would not
be due to any nonwork factors. Therefore, these reports are insufficient to meet appellant’s
burden of proof.
To further develop the claim, OWCP referred appellant to Dr. Fong, in a February 22,
2012 report, he diagnosed chronic lumbalgia superimposed on lumbar spondylosis, chronic pain
syndrome and rule out rheumatoid disease. Dr. Fong noted that he could not diagnose any lower
extremity condition related to an orthopedic condition as appellant exhibited extensive pain
magnification behavior in the absence of any objective findings involving the lower extremities.
He noted findings upon physical examination of significant pain mannerisms with significant
moaning and crying with movement. Dr. Fong noted that straight leg raises were negative in the
seated position, deep tendon reflexes were equal bilaterally for the knees and ankles, sensory
testing was unremarkable to pinprick and light touch for both lower extremities, no effusion of
the knees or ankles, motor testing for the lower extremities revealed nonfunctioning giving way
that was inconsistent on repetitive testing. He noted that appellant appeared to be incapacitated
by his pain but there were no objective findings of disability on examination. Dr. Fong opined
that it was possible that appellant aggravated a previous back condition leading to sciatic-type
symptoms to the lower extremities and indicated that rheumatoid arthritis or another autoimmune
disorder could be the cause of his symptoms, none of which were work related. In a
supplemental report dated March 16, 2012, he indicated that the possible aggravated condition
was lumbar spondylosis and indicated that “admittedly, the only reason this is given as a
diagnosis is the history provided by the claimant of his previous physician … allegedly telling
him that he had “bad discs.” Dr. Fong noted that there were no medical records provided for
review that substantiated any previous back problems. Thus, he found no objective basis to
support that any leg condition claimed by appellant was causally related to work factors.
Appellant continued to submit reports from Dr. Singh. In February 10 and May 15, 2012
reports, Dr. Singh noted that appellant reported the pain in the knees, ankles and feet when he
was standing and walking for six hours per day at work and offered leg and low back diagnoses.
He opined that there was a direct cause and relationship between the amount of walking and
standing that appellant was doing and the onset of his symptoms. In a September 10, 2012
report, Dr. Singh noted that appellant performed his work duties while standing and walking 8 to
10 hours a day on a concrete floor and noted diagnoses. The Board notes that while Dr. Singh’s
reports provide some support for causal relationship these reports continue to be insufficient to

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

6

establish the claim as he did not provide medical reasoning explaining why particular workplace
factors caused or aggravated a diagnosed condition.
The Board finds that the medical evidence does not establish that any condition involving
appellant’s ankles, knees, feet and thighs is causally related to his employment. An award of
compensation may not be based on surmise, conjecture or speculation. Neither the fact that
appellant’s condition became apparent during a period of employment nor the belief that his
condition was caused, precipitated or aggravated by him employment is sufficient to establish
causal relationship.7 Causal relationships must be established by rationalized medical opinion
evidence. As noted the medical evidence is insufficient to establish appellant’s claim.
Consequently, OWCP therefore properly found that appellant did not meet his burden of proof in
establishing his claim.
On appeal, appellant disagrees with OWCP’s decision denying his claim for
compensation and notes that he has expenses related to his condition and is in a bad financial
situation. As noted above, the medical evidence does not establish that his conditions were
causally related to his employment. Reports from appellant’s physician’s failed to provide
sufficient medical rationale explaining how her injuries were causally related to particular
employment factors.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
claimed conditions were causally related to his employment.

7

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

7

ORDER
IT IS HEREBY ORDERED THAT the March 15, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

